Citation Nr: 1227490	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-15 375A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 percent for anxiety and depression.

2.  Entitlement to a disability evaluation in excess of 20 percent for a left shoulder disability.

3.  Entitlement to a disability evaluation in excess of 10 percent for a right knee disability.

4.  Entitlement to a disability evaluation in excess of 10 percent for a left knee disability.

5.  Entitlement to a compensable disability evaluation for a right ankle disability.

6.  Entitlement to a compensable disability evaluation for a left ankle disability.

7.  Entitlement to a compensable disability evaluation for a low back disability.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1997 to March 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) located in Newington, Connecticut.

In December 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.




FINDING OF FACT

On July 10, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.



ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


